Citation Nr: 0116068	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-06 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed in the alternative as an undiagnosed 
illness.

2.  Entitlement to service connection for a skin disorder, to 
include dermatitis of the hands, claimed in the alternative 
as an undiagnosed illness.

3.  Entitlement to service connection for a pulmonary 
disorder, to include chronic bronchitis, claimed in the 
alternative as an undiagnosed illness.

4.  Entitlement to service connection for skin lesions on the 
buttocks, claimed as moles.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served in the Navy from June 1989 to June 1993, 
including service in Southwest Asia during the Persian Gulf 
war, the dates of which have not been verified.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1997 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the appellant's claims of entitlement to 
service connection for skin conditions of the hands and the 
buttocks, a psychiatric condition and bronchitis; the hand 
condition, the psychiatric condition and the bronchitis were 
found to not be related to the appellant's Persian Gulf 
service.  The appellant was scheduled for a Travel Board 
hearing, on April 4, 2001, for which he failed to report.  
There was no indication that there was good cause for his 
failure to report, nor has it been indicated that there is a 
desire to reschedule that hearing.  As such, the case has 
been referred to the Board for appellate review.

The Board notes that the RO issued a rating decision in June 
1999 that, in part, denied the appellant's claims of 
entitlement to service connection for sinusitis and a skin 
condition suffered by the appellant's spouse.  The appellant 
was notified of this rating decision.  Since the appellant 
has apparently neither initiated nor completed the procedural 
steps necessary for an appeal on either of these issues, the 
Board has not included them in the title page listing of the 
claims on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

While documents generated by the RO indicate that the 
appellant served in the Persian Gulf Theater of Operations 
during the Persian Gulf war from February 1, 1991 to May 31, 
1991, it is unclear how those dates were established.  The RO 
should obtain verification of the appellant's dates of duty 
in the Persian Gulf Theater of Operations during the Persian 
Gulf war from official sources.

Review of the service medical records reveals that the 
appellant was hospitalized for five days (September 21, 1990 
to September 26, 1990) at the Portsmouth Naval Hospital after 
attempting suicide.  The complete records from that 
psychiatric hospitalization do not appear to be of record; 
only the discharge note is of record.  The RO should obtain 
those records, whether by contacting the Portsmouth Naval 
Hospital or by other means.  The Board notes that, while the 
appellant did undergo a VA psychiatric examination in 
September 1996, there is no indication in the examination 
report that the examiner had reviewed the September 1990 
hospitalization discharge summary or any of the subsequent 
treatment reports dated in August 1991 and December 1991.

In addition, the appellant stated in his March 1999 VA Form 9 
that his service personnel evaluations would reflect the 
effect on his performance from his psychological problems.  
The RO should obtain the appellant's service personnel 
records. 

Review of the service medical records indicates that the 
appellant was treated in November 1989 for rashes of the 
inguinal area and the right forearm.  He was also treated, in 
March 1990, for lesions on the left first finger, and, in 
April 1991, for rashes of the groin and buttocks.  The rash 
on the buttocks was said to have been of approximately two 
years duration and the clinical assessment was possible yeast 
infection of both buttocks.  While the appellant did undergo 
a VA medical examination in October 1996, there is no 
indication that the service medical records or the claims 
file were reviewed by the examiner; the examination report 
does not reflect consideration of the above-noted in-service 
treatment of skin conditions.

Furthermore, it appears that the RO's consideration of the 
skin condition of the buttocks was limited in scope to a 
diagnosis of nevi (moles).  While this was the diagnosis 
rendered by the VA doctor who conducted the October 1996 
medical examination, review of the record reveals that the 
appellant was treated for a rash of both buttocks in-service 
and that he underwent the surgical removal of "multiple 
lesions (keratosis)" at a VA facility on October 18, 1996.  
The surgical pathology report for those excised lesions is 
not of record, nor are any records associated with the 
appellant's follow-up treatment.  No medical opinion is of 
record that indicates whether or not the lesions removed in 
October 1996 were etiologically related to any in-service 
findings concerning a skin condition of the buttocks.

No VA records dated after October 1996 have been associated 
with the claims file.  These records, and those from any 
other health care provider, need to be obtained and 
associated with the claims file.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should verify, through official 
channels, the appellant's dates of duty in 
the Persian Gulf Theater of Operations 
during the Persian Gulf war.

3.  The RO should obtain legible copies of 
the appellant's service personnel records.

4.  The RO should contact the appellant to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or VA) who 
provided him with relevant evaluation or 
treatment for any psychiatric, bronchial, 
or skin problems after discharge from 
active duty.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims, including, but not limited to, all 
pertinent VA treatment.  In particular, 
the RO should obtain the surgical 
pathology report(s) from the October 18, 
1996 VA procedure and all follow-up 
treatment records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be made 
a part of the claims file.  If private 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

5.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule appellant for appropriate 
examinations to determine whether the 
disabilities for which service connection 
is claimed are currently manifested, and 
if so, their etiology.  All indicated 
tests and studies should be accomplished.  
The entire claims file should be reviewed 
by the examiners in connection with the 
examinations.  The examiners should 
adequately summarize the relevant medical 
history and clinical findings, and provide 
detailed reasons for their medical 
conclusions.  These examinations should 
include, but are not limited to, those by 
a dermatologist, a pulmonary specialist, 
and a psychiatrist.  

a.  The dermatologist should 
describe the nature and severity of all 
skin pathology.  The size, shape, color, 
and extent of any lesions, whether 
rashes, nevi, or scars from removal of a 
lesion, if any, should be recorded.  The 
dermatologist should opine, with degree 
of probability expressed, as to the 
etiology of any currently manifested skin 
disorders.  This should include an 
opinion regarding whether appellant's 
dermatitis, warts, keratoses or nevi, if 
any, are causally or etiologically 
related to military service or some other 
cause or causes.  The examiner should 
state whether there is any evidence that 
the lesions removed from the appellant in 
October 1996 were related to any signs or 
symptoms he experienced during service.  
The examiner should state whether there 
is any evidence that any current 
dermatitis of the upper extremities is 
related to any signs or symptoms the 
appellant experienced during service.

b.  The pulmonary specialist should 
opine, with degree of probability 
expressed, as to the etiology of any 
currently manifested pulmonary disability 
to include bronchitis.  This should 
include an opinion regarding whether 
appellant's pulmonary disabilities are 
causally or etiologically related to 
military service or some other cause or 
causes including the use of tobacco.  The 
examiner should state whether there is 
any evidence that any current bronchitis 
is related to any signs or symptoms the 
appellant experienced during service.

c.  The psychiatrist should offer 
opinions as to the etiology of all 
documented psychiatric and/or 
psychological condition(s).  In 
particular, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric or 
psychological pathology is attributable to 
any disease or incident suffered during 
his active service; any disease or 
incident suffered prior to service; any 
disease or incident suffered after 
service; or to a combination of such 
causes or to some other cause or causes.  
The examiner should express an opinion as 
to whether it is as likely as not that the 
appellant currently suffers from any 
psychiatric disorder that pre-existed 
service that was aggravated by his Navy 
service.

If a skin condition, a pulmonary condition 
or a psychiatric condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War, 
or that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred between the appellant's most 
recent departure from service during the 
Gulf War or that the undiagnosed illness 
was the result of abuse of alcohol or 
drugs.

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the four 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

